Citation Nr: 1529555	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a dental condition for purposes of compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2015.  A transcript of the proceeding has been associated with the Veteran's Virtual VA electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  See 38 C.F.R. §§ 17.161, 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSION OF LAW

Entitlement to service connection for a dental disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a VA dental examination is not necessary.  Service treatment records confirm the Veteran had at least one tooth extracted during his military service that was not the result of dental trauma.  The Veteran concedes that the extraction was not the result of dental trauma.  

As will be explained in more detail below, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97.  

In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  It is uncontested the Veteran had in-service extraction of at least one tooth that was not the result of dental trauma and that his dental providers have recommended that his temporomandibular joint (TMJ) pain and bite problems be treated with the fitting of partial dentures.  Accordingly, as the Board concludes that there is credible lay or medical evidence if any in-service traumatic injury, the Board finds no indication that the claim may be substantiated and, thus, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is seeking compensation for a dental disorder.  He contends that 4 of his teeth on the left side of his mouth and 1 on the right side of his mouth were pulled shortly after his entrance into service, along with the teeth of approximately 200 of his fellow service members.  The removal of the teeth on the left side left him without any molars on the bottom left side of his mouth.  He believes that the failure to provide any follow-up care or support has led to his current TMJ pain, bite problems, and the wearing down of the teeth on the other side of his mouth.  The Veteran concedes that he did not have initial problems after the tooth extractions and acclimated to the missing teeth.  For those reasons he did not seek dental treatment for many years after service, but asserts that he began to experience problems 10 or more years previously.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

As noted above, the Veteran contends that he developed TMJ pain, the wearing down of the teeth on the right side of his mouth, and a misaligned bite due to the in-service removal of multiple teeth.  The Veteran contends that 5 teeth were pulled, 4 on the left and 1 on the right side of the mouth, resulting in the complete absence of molars on the lower left side of the mouth.  Years after service, the Veteran asserts he began to experience TMJ pain, the wearing away of the teeth remaining on the right side of his mouth, a misaligned bite, and deterioration of the mandible.  

The Veteran's service treatment records do not support his contentions.  Instead, the October 1955 record of initial dental treatment after entrance into service indicates that the Veteran already was missing 3 teeth on the bottom left side of his mouth (teeth numbers 17, 19, and 20), as well as 1 tooth on the bottom right side of his mouth (tooth number 30).  The record of initial treatment indicates that a cavity was filled on tooth number 18, but does not indicate that this sole remaining molar was removed at that time.  The Veteran's September 1959 Report of Medical Examination at separation does indicate that tooth number 18 was missing at that time; however, this record is somewhat suspect as it also records that tooth number 17 (which was noted to have been missing at the time of the October 1955 treatment) was a restorable tooth, rather than an extracted tooth.  In any case, affording the Veteran the benefit of the doubt, the Board will presume for the purposes of this opinion alone that at least one tooth was removed from the Veteran's left lower mouth (specifically to include tooth number 18) during service.

The service treatment records do not evidence dental trauma, to include loss of or trauma to the mandible, maxilla, or other bones of the face.  The Veteran does not contend otherwise.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran contends that partial dentures cannot be fitted because of mandible deterioration, but this contention is expressly disputed by the Veteran's dentists, both of whom have specifically recommended the fitting of partial dentures to treat the Veteran's symptoms.  The Board finds the reports of these medical professionals to be of significantly greater probative value than the Veteran's lay assertions, in light of their greater level of training and expertise in this area.

The Board acknowledges and has considered the Veteran's reports of TMJ pain and allegations that his bite is misaligned due to the removal of all the molars on the left lower portion of his mouth, which caused him to compensate with overuse of the right side of the mouth.  As discussed, the Board will presume for the purpose of this decision that the last molar on the bottom right side of the Veteran's mouth was removed during service.  In support of his claim, the Veteran submitted statements from two different dentists, dated in July 2011 and August 2011, that both indicated that the Veteran reported TMJ pain and/or popping and an inability to chew properly due to the absence of any molars on the bottom left side of his mouth.  Both dentists recommended the fitting of a partial denture.  As the July 2011 letter indicated, the partial denture would "re-establish a uniform level biting surface that will regain a balance in chewing and increase TMJ function."  The August 2011 letter concluded that the partial denture "would restore his occlusal surface for proper mastication and provide relief from the TMJ pain."  Thus, both dentists attribute the Veteran's TMJ problems and difficulty chewing to his missing left lower molars.  

The Board notes that the Veteran's TMJ problems and bite misalignment potentially could be contemplated by Diagnostic Codes 9904 (malunion of the mandible) and 9905 (temporomandibular articulation, limited motion of).  See 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905.  The Veteran, however, concedes that such problems did not have their onset during military service or for multiple years after service.  As discussed, these problems are the result of the Veteran's missing left lower molars.  The sole basis for establishing service connection for the TMJ and bite problems, therefore, (even assuming a disability diagnosis for one or both, which is not of record) would be predicated on the problems being caused or aggravated by a service-connected disability under the provisions of 38 C.F.R. § 3.310.  38 C.F.R. § 3.310 provides that a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  Even were the Veteran successful in his claim for service connection for the purpose of establishing eligibility for outpatient dental treatment based on one or more extracted teeth in service, replaceable missing teeth and other noncompensable dental conditions are not considered to be diseases or injuries (i.e. disabilities) for VA purposes.  See 64 Fed. Reg. 30,392 (June 8, 1999).  As such, service connection for TMJ and bite problems secondary to the in-service tooth extraction is not available under 38 C.F.R. § 3.310.

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  Thus, none of the other Diagnostic Codes, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a dental disability, for purposes of compensation, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


